Citation Nr: 1108766	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  04-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a tailbone fracture.

2.  Entitlement to service connection for the residuals of tuberculosis.

3.  Entitlement to service connection for dental trauma for compensation purposes.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome with residual ring finger pain.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative changes to the left knee.

7.  Entitlement to an initial rating in excess of 10 percent for degenerative changes to the cervical spine.

8.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

9.  Entitlement to an initial compensable rating for residuals of a right fourth toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to December 1964 and from June 1990 to August 2003, with additional service in the Army Reserve and Army National Guard, to include a period of active duty for training from November 1987 to June 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania in which the RO, in pertinent part, denied service connection for groin rash, a fractured tailbone, tuberculosis, a broken tooth, a breathing problem, and a right heel condition.  The RO also granted service connection for coronary artery disease (CAD) (evaluated as 10 percent disabling), right carpal tunnel syndrome with residual right ring finger pain (evaluated as 10 percent disabling), degenerative changes of the left knee (evaluated as 0 percent disabling), degenerative changes of the cervical spine (evaluated as 0 percent disabling), GERD (evaluated as 0 percent disabling), a left scapular area scar (evaluated as 0 percent disabling), and residuals of a right fourth toe fracture (evaluated as 0 percent disabling).  Each grant of service connection was effective August 23, 2003.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for right carpal tunnel syndrome with residual ring finger pain, degenerative changes to the left knee, degenerative changes to the cervical spine, GERD, and residuals of a right fourth toe fracture, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In his June 2004 Form 9 (substantive appeal) the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  In a March 2005 letter, the Board informed him that his hearing was scheduled for April 2005.  The record reflects that the Veteran failed to report for this hearing.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2010).

In a May 2006 decision, the Board granted a 60 percent rating for CAD and denied a compensable rating for a left scapular area scar.  The remaining claims were remanded for further development.  In September 2008, the Board again remanded the claims on appeal for further development.  

In an August 2010 rating decision, the Appeals Management Center (AMC) granted service connection for tinea groin rash and right heel pain, representing a full grant of the benefit sought with respect to these claims.  The AMC also granted initial 10 percent ratings for degenerative changes to the left knee, degenerative changes to the cervical spine, and GERD.  Despite the higher initial ratings established for these disabilities, the Veteran has not been awarded the highest possible ratings.  As a result, he is presumed to be seeking the maximum possible benefit and his claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, despite the May 2006 Board decision granting a higher rating for CAD and denying a higher rating for a left scapular area scar, the issues of entitlement to a rating in excess of 10 percent for CAD and entitlement to a compensable rating for a left scapular area scar were mistakenly included on the cover page of the September 2008 remand.  Because, in an August 2006 rating decision implementing the May 2006 Board decision, the RO granted a 60 percent rating for CAD, effective December 16, 2003, in the August 2010 supplemental statement of the case (SSOC), the AMC addressed claims for a rating in excess of 10 percent for CAD for the period from August 23, 2003 to December 16, 2003 and a compensable rating for a left scapular area scar.  The Veteran's representative also included these two matters in his January 2011 Informal Hearing Presentation (IHP).  Nevertheless, claims for higher ratings for CAD and a left scapular area scar were decided in the May 2006 Board decision and the Veteran did not subsequently appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, these issues are not currently before the Board.  

The Board recognizes, however, that, in his January 2011 IHP, the Veteran's representative indicated that the Veteran was seeking elevated ratings for his CAD and left scapular area scar.  In addition, an August 2010 memorandum in the claims from the AMC reflects that, during VA examination, the Veteran asserted that his left fourth toe was fractured during service, and that the residuals of his toe fracture involved the left fourth toe, as opposed to the right.  The claim for service connection for residuals of a left fourth toe fracture and claims for increased ratings for CAD and a left scapular area scar have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

In addition, while the RO has adjudicated the claim for service connection for dental trauma, a claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As the matter on appeal stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for dental trauma for compensation purposes.  The claim for service connection for dental trauma, for obtaining VA outpatient dental treatment, is REFERRED to the AOJ for additional referral to the appropriate VAMC.  See 38 C.F.R. § 17.161 (2010).  

The claim for service connection for a respiratory disorder and the claim for a higher initial rating for degenerative changes to the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  There is no persuasive medical evidence or opinion of a medical relationship, or nexus, between a current tailbone disorder and service.  

3.  There is no current diagnosis of tuberculosis, or medical evidence of residuals of the in-service positive purified protein derivative (PPD) test.  

4.  The competent medical evidence does not establish that the Veteran has a dental disorder for which service-connected compensation is payable.

5.  Right carpal tunnel syndrome with residual ring finger pain is primarily manifested by decreased grip strength and limitation of motion of the right ring finger; moderate incomplete nerve paralysis is not shown.

6.  The left knee disability is manifested by X-ray evidence of degenerative changes and complaints of pain with evidence crepitus, but with full extension and flexion limited to no less than 129 degrees; there is no evidence of recurrent subluxation or lateral instability.

7.  GERD is manifested by complaints of heartburn and dysphagia without evidence of vomiting, weight loss, hematemesis, or anemia; there is no objective evidence that the symptoms of GERD are accompanied by substernal or arm or shoulder pain or are productive of considerable impairment of health.  

8.  Residuals of the right fourth toe fracture do not include metatarsal involvement and are not productive of moderate foot impairment.


CONCLUSIONS OF LAW

1.  Residuals of a tailbone fracture were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Residuals of tuberculosis were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  A compensable dental disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).  

4.  The criteria for an initial rating in excess of 10 percent for right carpal tunnel syndrome with residual ring finger pain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8515 (2010).  

5.  The criteria for an initial rating in excess of 10 percent for degenerative changes to the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).  

6.  The criteria for an initial rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2010).  

7.  The criteria for an initial compensable rating for residuals of right fourth toe fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5172, 5284 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Board notes that the claims for higher initial ratings for the service-connected right carpal tunnel syndrome, left knee disability, GERD, and right toe disability are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

In any event, after filing his claim for service connection in November 2003, the Veteran was notified of the general provisions of the VCAA by the RO in correspondence dated in December 2003.  In correspondence dated in May 2006 and July 2009, the AMC advised the Veteran of the information and evidence necessary to substantiate his claims for higher ratings.  The aforementioned letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and a supplemental statement of the case was issued in August 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of the appeal, the Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements apply to all elements of a claim.  Notice as to this matter was provided in May 2006 and July 2009.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Pertinent service treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with VA examinations to assess the current nature and etiology of his claimed disabilities.

The Board has considered the fact that, in his November 2003 claim for service connection, the Veteran reported that he had a positive tuberculosis test at Kessler Air Force Base in June 1995, and had to be treated with medication for six weeks.  While records regarding this test and medication are not currently associated with the claims file, as will be discussed below, the claim for service connection for residuals of tuberculosis is being denied as there is no medical evidence of current disability.  As service treatment records cannot demonstrate current disability, the matter on which this claim turns, a remand to obtain additional service treatment records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board has also considered the fact that, in the September 2008 remand, the Board instructed that the Veteran should be afforded a VA orthopedic examination for an opinion as to the current nature and severity of his service-connected residuals of a right fourth toe fracture.  As will be discussed in greater detail below, on VA orthopedic examination in October 2009, the Veteran reported that it was his left fourth toe fracture which had residuals, not the right.  While the examiner did not render a diagnosis specifically in regard to residuals of the right fourth toe fracture, as will be discussed below, the Board finds that the VA examination reports of record are adequate to evaluate this disability pursuant to the pertinent rating criteria.  Accordingly, remand for a new VA examination regarding this disability is not warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Law and Regulations - Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active duty includes any period of active duty for training (ADT) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INADT) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ADT or from injury incurred or aggravated while performing INADT.  See 38 U.S.C.A. §§ 101(24), 106, 1110.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Factual Background and Analysis - Service Connection

Tailbone Fracture

The Veteran claims that he suffered a tailbone fracture during service, and that he has a current disability related to this in-service injury.  

Service treatment records reflect that, in July 1963, the Veteran presented with complaints of pain, redness, and tenderness at the coccyx.  The diagnosis was pilondial cyst.  He underwent incision and drainage of the pilondial cyst the following month.  The November 1964 separation examination was negative for complaints or findings regarding the coccyx or a pilondial cyst.  

On VA examination in December 2003, the Veteran reported that he was kicked by someone in boot camp, fracturing his tailbone, although he admitted that he did not go to the medics.  He added that he had a pilondial cyst removed in 1963, which he believed was related to his fractured tailbone.  He reported that he had pain in his tailbone whenever he sat for more than 20 minutes, and had to shift around in his seat.  He denied other symptomatology.  Examination revealed slight pain on deep palpation of the tail bone.  X-ray study of the coccyx revealed no evidence of fracture or other osseous abnormality.  The pertinent diagnosis was history of fractured tail bone, radiographically normal.  

On VA orthopedic examination in October 2009, the Veteran gave a history of fracturing his tailbone in 1961, when he was kicked by a private, and described continuing back pain since that time.  He also described removal of a pilondial cyst in 1964, but denied any other treatment.  He reported that he experienced moderate intermittent pain in the tailbone area, radiating to his back.  He added that his tailbone flared up in 1998, with no recent flares since.  The Veteran also gave a history of falling out of a tree at age 11 and breaking his mid to lower back, but denied any residuals from this injury.  He also stated that he was involved in a tractor trailer accident while not on active duty in 1977, in which he compressed his lumbar discs, but he added that this had no effect on his tailbone pain.  On examination, there was pain over the coccyx region.  X-ray study of the sacrum and coccyx was within normal limits.  The pertinent diagnosis was coccydynia with residuals of a tailbone fracture, per Veteran report, with physical examination findings consistent with chronic sprain.  

The examiner indicated that he was being asked to provide an opinion as to whether it was at least as likely as not that the Veteran had any present residuals of a tailbone fracture as a result of service.  He opined that, based on review of the claims file, it was apparent that the Veteran had problems with a pilondial cyst in the early 1960s; however, other than that, there was no other documentation referable to a pilondial cyst or a tailbone fracture occurring in service, including multiple medical examinations in the decades following the 1960s.  He noted that the next mention of the tailbone condition was in the 2003 VA examination.  Accordingly, he stated that he could not resolve the issue of a tailbone fracture, and subsequent service-connected painful condition, without resorting to mere speculation.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for residuals of a tailbone fracture is not warranted.  

The most recent VA examination reflects a diagnosis of coccydynia with physical examination findings consistent with chronic sprain.  Thus, the first element of the service connection claim, a current disability, is satisfied.  In addition, the Veteran is competent to report an injury to his tailbone during service.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board finds the description of his in-service injury credible.  

Despite the foregoing, the only medical opinion which addresses whether the Veteran has a current disability involving the tailbone related to service is that provided by the October 2009 VA examiner.  While the VA examiner stated that he could not resolve the issue of a tailbone fracture, and subsequent service-connected painful condition, without resorting to mere speculation, the Court has held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation may be relied upon as long as well-supported by the facts and data of the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The October 2009 VA examiner's opinion was supported by clearly-stated rationale, specifically, there was no mention of a pilondial cyst or any tailbone fracture, including in multiple examinations, between the 1960s and 2003.  

The Board finds this opinion probative, and consistent with the evidence record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) opinion on the question of whether there exists a medical relationship between the current tailbone disorder and service weighs against the claim for service connection, and neither the Veteran nor his representative has presented or identified any existing, contrary medical opinion that, in fact, supports a finding that there exists a medical nexus between the Veteran's current tailbone disorder and service.  

The Board has considered the fact that, in his January 2011 IHP, the Veteran's representative indicated that the Veteran had presented sworn testimony as to continuity of symptoms.  While the absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Even finding the January 2011 IHP to provide competent and credible evidence of continuity of symptomatology regarding symptoms regarding his tailbone since service, the report of a continuity of symptomatology must also be weighed against the medical evidence.  Cf. Buchanan, supra.  In this case, the Board finds the October 2009 medical opinion, which considered the Veteran's description of his in-service injury, as well as his report of moderate intermittent pain in the tailbone area, to be the most probative evidence regarding the question of whether the Veteran has a current tailbone disorder related to service.  Accordingly, service connection for residuals of a tailbone fracture is not warranted.  

Residuals of Tuberculosis

The Veteran claims that he has a current disability related to a positive tuberculosis test during service.  Service treatment records currently associated with the claims file are negative for findings regarding or treatment for tuberculosis; however, a March 2002 Medical Evaluation Board (MEB) reflects that the Veteran had a history of positive PPD which was treated in 1995.  A similar statement was reported in a May 2002 report of medical history, with the addition that the Veteran was treated with INH for 6 months in 1995.
 
On VA general medical examination in December 2003, the Veteran gave a history of tuberculosis which was treated with prophylactic medication for six months.  He added that he had not had any flare-ups of tuberculosis.  On examination, lungs were clear to auscultation bilaterally, with equal expansion.  X-ray study of the chest revealed mild hyperinflation of both lungs, minimal diffuse interstitial fibrosis within both lower lung fields, with no evidence of active pulmonary disease.  The pertinent diagnosis was tuberculosis exposure, treated with medication.  No evidence of any residual.  Mild diffuse fibrosis, no active disease.  

On VA general medical examination in October 2009, the Veteran reported that he had a positive tuberculosis test in 1995, for which he took pills.  Pulmonary examination revealed normal inspection and palpation.  Examination of the chest revealed normal auscultation and percussion.  Pulmonary function tests (PFTs) revealed normal spirometry and diffusion capacity.  There was a mild response to broncodilator.  X-ray study of the chest revealed no focal infiltrate, pneumothorax, pleural effusion, or parenchymal lung nodule.  The lungs were hyperexpanded bilaterally and the interstitial markings were slightly prominent.  The impression was findings consistent with chronic obstructive pulmonary disease (COPD).  The pertinent diagnoses were tuberculosis exposure and treatment with medication for six months, no residual currently noted, and COPD noted on chest X-ray.  In discussing symptoms associated with the diagnosis of COPD, the examiner commented that the Veteran was treated for a positive tuberculosis test and was also treated after putting up 16 tents, with no problems since.  

After also performing a VA stomach examination on the same date, the examiner who performed the VA general medical examination provided an opinion as to whether there were any current residuals of tuberculosis, stating that no disability from tuberculosis was noted on examination.  In providing a rationale for this opinion, she stated that there were currently no pulmonary complaints.  She noted that the chest X-ray study revealed COPD and the PFTs revealed mild response to bronchodilator, but spirometry was within normal limits.  She opined that this condition was not related to the positive skin test for tuberculosis/INH treatment, or putting up tents.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for residuals of tuberculosis is not warranted.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  In this case, there is simply no competent evidence of current residuals of the positive tuberculosis test in service.  In this regard, the most recent VA examiner specifically opined that there was no disability from tuberculosis on examination and, while there was evidence of a respiratory disorder, she opined that this condition was not related to the positive skin test for tuberculosis during service.  [Parenthetically, the Board notes that the claim for service connection for a respiratory disorder is being remanded for additional development.]  

Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim for service connection for residuals of tuberculosis must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

Dental Trauma 

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 

Service treatment records reflect that, in December 1960, tooth number 12 was extracted.  In February 1962, the Veteran reported that he passed out and fell, cutting his lip and loosening his tooth.  

On VA dental examination in December 2003, the Veteran gave a history of a face-first fall approximately 40 years earlier, resulting in trauma to his front teeth.  In describing his current symptoms, he complained of chronic pain generalized throughout the mouth to both hot and cold, as well as front tooth pain exacerbated by biting and temperature changes.  Examination revealed a class III crossbite in the posterior areas, generalized moderate to severe periodontal disease throughout, and multiple nonrestorable teeth.  The dentist noted that tooth number 12 was missing, and that teeth numbers 1, 3, 7, 8, 16, 17, 23, 24, 25, 26, and 32 would be indicated for extraction.  He added that the Veteran had multiple carious teeth, including teeth numbers 2, 3, 10, and 14.  The interincisal opening was approximately 45mm. without strain.  The mandible was intact.  

In addressing the compensation and pension dental questions, the dentist commented that there was no functional masticatory impairment present, the only tooth missing was tooth number 12, and interincisal range of motion was within normal limits.  As far as extent of bone loss from the mandible and maxilla, generalized periodontal disease with approximately 50 percent of bone loss on teeth, he stated that bone loss would be a direct result of the periodontal condition.  In regard to ramifications of the fall on the front teeth, he commented that he was unable to determine the effects on the particular tooth, although teeth numbers 7 and 8 appeared to have 80 to 90 percent bone loss, along with teeth numbers 20, 23, 24, 25, and 26.  

On VA general medical examination in October 2009, the Veteran described dental trauma in 1961, when he fell and lost a right front tooth.  He denied any current treatment.  He described difficulty chewing due to loss of the front tooth and other dental problems.  The pertinent diagnosis was missing tooth and dental decay with bone loss.  In describing the symptoms and problems associated with the dental diagnosis, the examiner noted dental trauma, and pain in the upper and lower jaw and an inability to eat on the right side due to the missing tooth.  The examiner instructed the reader to see the dental examination from another provider.  

The Veteran underwent VA dental examination in October 2009.  The dentist noted that the claims file was available and the packet marked "dental" had a dental sheet with some charting, but no notes of any dental treatment; however, the Veteran stated that he did not go for dental treatment often, and continued to avoid going to the dentist.  He reported that his last cleaning was in 1998.  He gave a history of falling and hitting his face and front tooth during service.  He reported that his front tooth was loosened, and he received a dental evaluation, but that an X-ray study revealed that the tooth was not cracked and no treatment was necessary.  He added that the tooth fell out on its own more than 40 years later, pointing to the area of tooth number 8, which was missing.  He described current problems with his teeth being sensitive and loose with receding gums.  

On examination, there was no loss of motion or masticatory function loss.  Teeth numbers 8, 13, and 16 were missing, although, due to crowding, only tooth number 8 was an actual space which could be replaced with a prosthesis.  There was a large cavity in the upper right molar, and the dentist stated that this could be the cause of the Veteran's dental pain.  There was no limitation of opening, although there was heavy calculus, much recession of the gums, and some loosening of teeth.  There was significant bone loss of all the teeth, especially the mandibular and maxillary anterior.  The dentist commented that the heavy calculus, lack of routine dental treatment, gingival recession, mobility of teeth and bone loss suggested 50 years of poor oral care, not a traumatic injury.  He added that the only tooth that could be replaced by a prosthesis was tooth number 8, but that, if oral hygiene continued as it was, more teeth would be lost in the future due to ongoing periodontal disease.  The diagnosis was long term recession, mobility of teeth, alveolar bone loss from poor oral hygiene and periodontal disease from lack of dental treatment.  The dentist opined that the loss of tooth number 8 was not due to the Veteran's history of trauma, but, rather, from lack of dental care.  He added that periodontal disease had ensued over the years, causing damage to the Veteran's teeth and gums, but this was not service-connected.  

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.  

As noted above, treatable carious teeth, replaceable missing teeth, and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  

Moreover, despite the Veteran's report of trauma to his front tooth during service, there is simply no competent medical evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma.  Rather, the VA examiner who evaluated the Veteran in October 2009 clearly opined that the loss of tooth number 8 was not due to the history of trauma, but, rather, from lack of dental care.  In addition, while the medical evidence of record does reflect bone loss in regard to the teeth, the December 2003 VA examiner specifically opined that bone loss was a direct result of the periodontal condition (periodontal disease) and the dentist who evaluated the Veteran in October 2009 opined that bone loss was the result of poor oral hygiene.  He also opined that the bone loss suggested 50 years of poor oral care, not a traumatic injury.  In addition, the mandible was described as intact in December 2003, interincisal range of motion was described as normal in both December 2003 and October 2009, and there was no loss of masticatory function on VA examination in October 2009.  

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no medical evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes, as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

All Claimed Disorders

In addition to the medical evidence, in adjudicating these claims, the Board has considered the Veteran's assertions; however, none of this evidence provides a basis for allowance of the claims.  Laypersons, such as the Veteran, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is not competent, however, to diagnose himself with tuberculosis or a specific lung disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran may report on the symptoms of his claimed disabilities, the record does not contain a medical nexus opinion relating his current tailbone disorder to service, and does not contain a current diagnosis of tuberculosis or residuals of tuberculosis or a compensable dental disability.

For all the foregoing reasons, the claims for service connection are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Law and Regulations - Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The rating schedule authorizes the assignment of a noncompensable rating in every instance in which the rating schedule does not provide such a rating and the requirement(s) for a compensable rating is/are not met.  38 C.F.R. § 4.31.

Right Carpal Tunnel Syndrome with Residual Ring Finger Pain

The Veteran is in receipt of a 10 percent rating for right carpal tunnel syndrome with residual right finger pain pursuant to Diagnostic Code 8515, effective August 23, 2003.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  

The Median Nerve
8515
Paralysis of:
Major
Minor

Complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  


The Ulnar Nerve
8516
Paralysis of:
Major
Minor

Complete; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened
60
50

Incomplete:

  Severe
40
30

  Moderate
30
20

  Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8615 (2010).  

The record reflects that the Veteran is right-handed.  As such, his carpal tunnel syndrome affects his major extremity.  See 38 C.F.R. § 4.69.  

On VA examination in December 2003, the Veteran gave a history of right carpal tunnel release in April 1993.  He described loss of grip strength in his right hand.  He added that, whenever he bent the right ring finger, it hurt and locked for a few seconds.  On examination, there was no edema, erythema, or pain on palpation of the right ring finger.  Muscle strength was slightly decreased from the other fingers, at 4.5/5.  Right hand grip strength was decreased, at 3/5.  X-ray study of the bilateral hands revealed a radiographically normal right hand and mild negative ulnar variance at both wrists.  The pertinent diagnosis was carpal tunnel, repaired bilaterally, residual right finger pain, radiographically normal right hand, mild negative ulnar variance bilaterally.  

On VA orthopedic examination in October 2009, the Veteran described the onset of pains in his entire right hand and arm in 1988, for which he underwent carpal tunnel release in 1990 which, reportedly, helped.  He described residual right ring finger pain, difficulty straightening the right ring finger, and the right ring finger locking up.  He described severe flare-ups occurring weekly and lasting for one to one and a half weeks.  He added that exercising and using his hand precipitated these flares, which were alleviated by time.  He described his flare-ups as involving pain, weakness, severe functional loss, and severe limitation of motion.  He denied any fatigue, paresthesias, dysesthesias, or other sensory abnormalities.  The examiner commented that the specific nerve involved seemed to be the median nerve, although it might also be the ulnar nerve because both the median nerve and the ulnar nerve innervate the ring finger.  The Veteran reported that his residuals of carpal tunnel surgery moderately affected him for chores, shopping, cooking, driving, recreation, dressing, and traveling, and severely affected him for exercise, sports, and grooming.  

On examination, a carpal tunnel surgery scar was noted on the right hand.  There was no evidence of a Tinel sign or swelling, although there was a positive trigger finger.  Range of motion testing of the right ring finger revealed flexion of the MCP from 0 to 76 degrees with pain, flexion of the PIP joint from 0 to 90 degrees with pain, and flexion of the DIP joint from 0 to 49 degrees with pain.  After three repetitive movements, flexion of the MCP joint was from 0 to 72 degrees and flexion of the DIP joint was from 0 to 42 degrees, due to pain.  The examiner commented that the Veteran lacked 8 degrees of active full extension of the right ring finger DIP joint, 9 degrees of active full extension of the right ring finger PIP joint and 15 degrees of active full extension of the right ring finger MCP joint with pain.  The Veteran was able to touch the tip of his right thumb to the tips of his other fingers, and was able to touch the pad of his right thumb to the pads of the other fingers as well as the transverse palmar crease without any problems.  He was able to push, pull, and write without any major problems in the right hand, although there was pain with palpation over the right ring finger.  Manual muscle testing was normal in the upper extremities, except for 4/5 bilateral grip strength and finger opposition strength.  Sensation was intact to light touch in the upper extremities, and deep tendon reflexes were 1+ in the upper extremities.  The pertinent diagnosis was right carpal tunnel syndrome with residual right ring finger pain.  

On VA general medical examination, conducted on the same date, the Veteran denied a history of weakness or paralysis, paresthesias, or numbness.  Examination of both upper extremities revealed no abnormal findings.  On neurologic examination, sensory to touch was intact in the arms, but the Veteran was unable to keep his thumb and fifth finger opposed against resistance.  

The aforementioned evidence reflects that the medical evidence presents no basis for assignment of an initial rating in excess of 10 percent for right carpal tunnel syndrome with residual right ring finger pain.  

In this regard, while the evidence reflects loss of grip strength, this was only decreased to 3/5 on VA examination in December 2003 and to 4/5 on VA examination in October 2009.  Additionally, while the same examination revealed decreased muscle strength in the right ring finger, this was only slightly decreased at 4.5/5.  While, on VA examination in October 2009, the Veteran reported that his residuals of carpal tunnel syndrome moderately affected many of his daily activities and severely affected others, he denied fatigue, paresthesias, dysesthesias, or other sensory abnormalities and sensation was intact to light touch on examination.  On VA general medical examination conducted on the same date, the Veteran denied a history of weakness or paralysis, paresthesias, or numbness, and no abnormalities of the upper extremities were noted on examination.  Based on the foregoing, the Board finds that a higher rating for moderate symptoms is not warranted.  In this regard, the Board highlights that, despite pain on palpation of his right ring finger, the Veteran was described as able to push, pull, and write without any major problems in the right hand on VA examination in October 2009.  Accordingly, an initial rating in excess of 10 percent pursuant to Diagnostic Code 8515 is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

In addition, while the medical evidence demonstrates limitation of motion of the right ring finger, pursuant to Diagnostic Code 5230, a noncompensable rating is warranted for any limitation of the ring finger.  Accordingly, a higher initial rating pursuant to this diagnostic code is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

The Board has also considered the Veteran's statement, on VA orthopedic examination in October 2009, that, during flares of his right carpal tunnel syndrome, he experienced severe functional loss and severe limitation of motion.  While it appears that he was referring to functional loss and limitation of motion in regard to the right ring finger, to the extent that he was possibly referring to impairment in regard to the wrist joint, the Board notes that Diagnostic Code 5215 provides a maximum 10 percent rating for limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As such, higher rating pursuant to this diagnostic code is not available.  Moreover, despite his description of functional loss, where a Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the DeLuca criteria are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  While a rating in excess of 10 percent is available for limitation of motion of the thumb, the Veteran has not asserted, nor does the record reflect, that his right carpal tunnel syndrome disability is manifested by limitation of motion of the thumb.  In this regard, despite the fact that, on VA general medical examination in October 2009 the Veteran was unable to keep his thumb and fifth finger opposed against resistance, on VA orthopedic examination conducted on the same date he was able to touch the tip of his right thumb to the tips of his other fingers, and was able to touch the pad of his right thumb to the pads of the other fingers as well as the transverse palmar crease without any problems.  Accordingly, a higher initial rating pursuant to Diagnostic Code 5228 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

The Board has also considered whether the Veteran is entitled to a separate evaluation for his right carpal tunnel surgery scar, as noted on VA examination in October 2009.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, as the scar has not been described as painful, and has not been found to be unstable, exceed 144 square inches, or to be deep or cause limited motion, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118 (2010).  

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 10 percent for right carpal tunnel syndrome with residual right ring finger pain under the applicable rating criteria.


Degenerative Changes to the Left Knee

The Veteran is in receipt of a 10 percent rating for degenerative changes to the left knee, pursuant to Diagnostic Code 5299-5261, effective August 23, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).


38 C.F.R. § 4.71, PLATE II (2010)

The VA General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  The VA General Counsel subsequently held  that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998). 

VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

On VA general medical examination in December 2003, the Veteran described burning in the left knee when kneeling or moving quickly.  He added that these were the only two events which caused him symptoms.  He denied flares or any other symptomatology.  Examination revealed no pain on palpation of the left knee joint, which was cool to the touch.  Flexion was to 0 degrees and extension was to well past 140 degrees without pain.  Balloon, Lachman, McMurray, and anterior and posterior drawer tests were negative.  X-ray study of the left knee revealed minimal degenerative changes, with no evidence of fracture or dislocation.  The pertinent diagnosis was minimal degenerative changes to the left knee.  

On VA orthopedic examination in October 2009, the Veteran reported that his left knee became painful after picking up a generator and twisting his knee in 1995.  He described constant, moderate deep joint pain radiating to his distal thigh and proximal calf areas.  He reported that his left knee had not given out since 2002, but described weakness, stiffness, lack of endurance, tenderness, and swelling, adding that the swelling had only occurred once.  He denied deformity, instability, locking, effusion, dislocation, subluxation, heat, redness, or drainage.  He denied any treatment for his knee, but described severe flare-ups about once every two months, lasting for hours.  He denied any limitation of motion during a flare-up of pain, but described severe functional impairment due to pain.  He reported that his left knee disability moderately affected him for chores, shopping, cooking, driving, recreation, recreation, grooming, dressing, and traveling, and severely affected him for exercise and sports.  

On examination of the left knee, there was no significant swelling, effusion, or instability, although there was slight crepitus and pain with palpation in the medial joint line.  Range of motion testing of the left knee revealed extension to 0 degrees without pain, both before and after three repetitive movements.  Flexion was from 0 to 129 degrees without pain.  There was no loss of active left knee flexion after three repetitive movements.  The pertinent diagnosis was service-connected degenerative changes to the left knee with chronic residual pain.  

Considering the evidence of record in light of the above-noted legal authority, the Board finds that assignment of an initial rating in excess of 10 percent for degenerative changes to the left knee is not warranted.   

As indicated above, while the Veteran has complained of left knee pain, extension was full to 0 degrees in both December 2003 and October 2009, and left knee flexion has been limited to no less than 129 degrees.  As there is no indication of flexion limited to 30 degrees or extension limited to 15 degrees, these findings do not warrant assignment of a rating in excess of 10 percent.  This evidence also provides no basis for assignment of separate ratings for limited flexion and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Moreover, although the Veteran described weakness, and lack of endurance in regard to the left knee on VA examination in October 2009, he denied any limitation of motion during a flare-up of pain.  The examiner noted that there was no change in flexion or extension with repetitive testing, and noted that flexion was from 0 to 129 degrees without pain.  Thus, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for assignment of a rating in excess of 10 percent for the left knee under Diagnostic Code 5260 or 5261.  

Given the Veteran's limitation of motion in the left knee, his complaints of pain, and the finding of crepitus on VA examination in October 2009, the 10 percent rating assigned is consistent with the maximum rating for a single, major joint assignable under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  The Board points out that the 10 percent rating assigned for the left knee in this case is consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention of the rating schedule, to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, no higher rating is assignable on the basis of limitation of motion.  

The Board has considered the fact that a rating in excess of 10 percent is available for recurrent subluxation or lateral instability; however, there is no evidence of instability in regard to the left knee in this case.  Rather, the Veteran denied instability on VA examination in October 2009, and the examiner noted no instability on examination.  As such, a higher initial rating pursuant to Diagnostic Code 5257 is not warranted.  

Moreover, no other diagnostic code provides a basis for assignment of an initial rating in excess of 10 percent.  As it is neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under the diagnostic codes rating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 10 percent for degenerative changes to the left knee under the applicable rating criteria.

GERD

The Veteran is in receipt of a 10 percent rating for GERD, pursuant to DC 7399-7346, effective August 23, 2003.  38 C.F.R. § 4.114, DC 7346 (2010).  

7346
Hernia hiatal:
Rating

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health
60

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health
30

With two or more of the symptoms for the 30 percent evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).  
The Veteran underwent VA examination to evaluate his claimed GERD in December 2003.  He described difficulty swallowing, pressure in his lower throat, and midepigastric burning approximately once a week, which was relieved with baking soda.  He denied ever being awakened at night by these symptoms.  He stated that he was on a general diet and ate all types of food, adding that spicy foods did not exacerbate his symptoms.  He reported that his symptoms typically occurred after meals, although they sometimes occurred not in relation to meals.  He indicated that his symptoms did not occur in relation to exertion.  The examiner noted that the Veteran had a history of bypass surgery and was on nitroglycerin as occasion required.  The examiner added that he had taken nitroglycerin, at times, for his pain, and it was relieved.  The Veteran's weight was 160 pounds, which he described as stable for several years.  He denied nausea, vomiting, hematemesis, melena, and belly pain, although he described occasional gas.  Following examination, the examiner commented that heartburn is a typical symptom and occurred in nearly all individuals at some point.  The examiner added that previous records indicating GERD were not available to determine the onset and presence of that condition.  The pertinent diagnosis was GERD, states that he was scoped and not given any medications, unable to substantiate.  

 On VA general medical examination in October 2009, the Veteran described wet burps, burning of the throat, and indigestion.  He stated that his symptoms were precipitated by nerves, stress, and fruit, and were alleviated by baking soda.  He denied current treatment.  He described indigestion and heartburn, but denied nausea and vomiting.  He indicated that there was no dysphagia, nor was there a history of hematemesis, melena, or abdominal pain.  The severity of his GERD was described as mild, and the examiner commented that there were no signs of anemia.  The pertinent diagnosis was GERD.  

On VA stomach examination the same day, the Veteran denied any periods of incapacitation due to stomach or duodenal disease, and denied episodes of hematemesis and melena.  He described gnawing or burning epigastric pain monthly for a few minutes before eating, which was relieved by food.  He also described nausea less than weekly, but denied a history of vomiting.  He reported that he had weakness and wet burps in which acid came up, happening daily if he got excited.  The examiner noted that there were no signs of significant weight loss, malnutrition, or anemia.  The examiner commented that the Veteran's current symptoms were compatible with GERD.  

The aforementioned evidence reflects that the medical evidence presents no basis for assignment of an initial rating in excess of 10 percent for GERD.  

In this regard, while the Veteran described difficulty swallowing on VA examination in December 2003, he denied dysphagia on examination in October 2009.  While he has described heartburn and acid coming up, the Veteran has not reported, nor does the medical evidence reflect, that symptoms of GERD are accompanied by substernal or arm or shoulder pain.  In addition, the pertinent evidence simply does not reflect that the Veteran's symptoms of GERD are productive of considerable impairment of health.  In this regard, in December 2003, the Veteran stated that his symptoms had never woken him at night, and he ate all types of food.  The Veteran denied current treatment or any periods of incapacitation in October 2009 and the October 2009 VA examiner specifically described the Veteran's GERD as mild.  Accordingly, a higher initial rating, pursuant to Diagnostic Code 7346, is not warranted.  

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 10 percent for GERD under the applicable rating criteria.

Right Fourth Toe Fracture

The Veteran is in receipt of a noncompensable (0 percent) rating for a right fourth toe fracture, pursuant to Diagnostic Code 5299-5172, effective August 23, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5172 (2010).  

5172
Toes, other than great, amputation of, with removal of metatarsal head:

One or two
20

Without metatarsal involvement
0
38 C.F.R. § 4.71a, Diagnostic Code 5172 (2010).  

On VA examination in December 2003, the Veteran stated that the only residual of his right fourth toe fracture was slight pain if it was cold.  Examination of the right foot revealed dorsiflexion and plantar flexion within normal limits.  The Veteran was able to rotate his ankle in 360 degrees without pain.  There was no pain on palpation of the fourth toe, and no swelling, erythema, or distortion of bony prominences.  X-ray study of the bilateral feet revealed no evidence of recent fracture or dislocation of either foot, although there was a round, 1mm. diameter density in the soft tissues lateral to the base of the distal phalanx of the third toe of the right foot, which had the appearance of an old ununited chip fracture.  The pertinent diagnosis was fractured fourth toe bilaterally, unable to substantiate left toe fracture.  

On VA general medical examination in October 2009, gait was normal.  There were no abnormal findings on examination of the lower extremities.  On VA orthopedic examination on the same day, the Veteran reported that he could stand for about 15 minutes due to his left fourth toe being painful, but that he could walk an unlimited distance.  He was unsteady on his feet, but denied any history of falls other than falling from a tree at age 11.  In regard to his foot problems, the Veteran stated that he developed pain when he kicked an object and fractured his left fourth toe in 1995.  The examiner noted that the examination request asked for examination of the right fourth toe fracture, but the Veteran stated that the residuals were on the left fourth toe, not the right.  He described stiffness, fatigability, and lack of endurance in both of his feet, but denied weakness, swelling, heat, or redness.  He denied any treatment for feet problems.  

Examination of the feet revealed no evidence of hammertoes, malalignment, a flatfoot deformity, inflammatory changes, swelling, or warmth.  The os calcis was aligned normally and there was no swelling of the feet, bilaterally.  There was pain with palpation in the left fourth toe and the right posterior heel.  Gait was unsteady with mild bilateral foot slap and mild to moderate external rotation of the feet.  The Veteran reported that his foot slap had been going on since heart surgery in 2000.  X-ray study of the right foot revealed no evidence of fracture, dislocation, arthritis, malignant neoplasm, or osseous infection.  No soft tissue mass was detected, although there was an enthesophyte on the calcaneus. The pertinent diagnosis was left fourth toe fracture, per Veteran report.  The examiner commented that it was documented in the service treatment records that the Veteran fractured the fourth toe, bilaterally, but only the right toe was currently service-connected.  The examiner added that the Veteran stated that it was not the right fourth toe, but the left toe, which had the most significant chronic residual pain, and that he was currently claiming his left fourth toe condition, despite the examination request in regard to the right fourth toe.  

The aforementioned evidence reflects that the medical evidence presents no basis for assignment of an initial compensable rating for residuals of the right fourth toe fracture.  In this regard, the medical evidence indicates that the Veteran retains his right fourth toe and October 2009 X-ray of the right foot was described as normal other than a heel spur.  As such, there is no indication that the service-connected right toe disability more nearly approximates amputation with removal of the metatarsal head, as required for a 20 percent rating pursuant to Diagnostic Code 5172.  38 C.F.R. § 4.71a, Diagnostic Code 5172.  

In addition, while Diagnostic Code 5284 provides a 10 percent rating for moderate foot injuries, the medical evidence of record simply does not reflect that the right foot disability in regard to the right fourth toe fracture is any more than slight.  In this regard, during the December 2003 VA examination, the Veteran himself stated that the only residual of his right fourth toe fracture was slight pain if it was cold and there was no pain on palpation of the toe.  On VA orthopedic examination in October 2009 the Veteran stated that he could walk an unlimited distance, and, while he reported that he was limited to standing for about 15 minutes, he attributed this limitation to his left fourth toe fracture.  The Veteran reported that he had residuals involving fracture of the left fourth toe, not the right.  Accordingly, the Board finds that moderate foot disability, resulting from the service-connected right fourth toe fracture, has not been demonstrated, and a higher initial rating pursuant to Diagnostic Code 5284 is not warranted.  

Moreover, while Diagnostic Code 5283 provides a 10 percent rating for moderate malunion or nonunion of the tarsal or metatarsal bones, as it is neither contended nor shown that the Veteran's service-connected residuals of right fourth toe fracture involves malunion or nonunion of the tarsal or metatarsal bones, evaluation of the disability under this diagnostic code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial compensable rating for the right fourth toe fracture under the applicable rating criteria.

All Disabilities

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the effective date of the grants of service connection, the Veteran's right carpal tunnel syndrome, left knee disability, GERD, or residuals of right fourth toe fracture, have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 21 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) aff'd sub. nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this particular case, the Board finds that there is no objective evidence that the disability picture presented in regard to any of the aforementioned disabilities is exceptional or that schedular criteria are inadequate.  It is therefore unnecessary to reach the question of whether these disabilities cause marked interference with employment or frequent periods of hospitalization.  But even assuming for the sake of argument that the second prong of Thun were to apply, there is no objective showing that any of these disabilities results in marked interference with employment or has resulted in any, let alone frequent, periods of hospitalization.  Rather, on VA general medical examination in October 2009, the Veteran reported that he was employed full-time as a truck driver, and that he had not lost any time from work in the past 12 month period.  Therefore, referral for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for residuals of a tailbone fracture is denied.

Entitlement to service connection for the residuals of tuberculosis is denied.

Entitlement to service connection for dental trauma for compensation purposes is denied.

Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome with residual ring finger pain is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative changes to the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for GERD is denied.

Entitlement to an initial compensable rating for residuals of a right fourth toe fracture is denied.


REMAND

Unfortunately, the claims file reflects that further action on the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

In regard to the claim for service connection for a respiratory disorder, the Board notes that, in his November 2003 claim for service connection, the Veteran reported that he received treatment for an inability to breathe from June to August 1996 at the hospital at Scott Air Force Base in Illinois.  He also identified his physician, Dr. D.L.  In the May 2006 remand, the Board noted that, while the Veteran had submitted copies of service records, appropriate efforts should be undertaken to obtain all available service treatment records.  Accordingly, in May 2006, the AMC requested service treatment records from November 1987 to June 1988 and from June 1990 to August 2003 from the U.S. Army Human Resources Command.  In September 2006, the AMC requested service medical records for these periods from code 11 (Army Reserve Personnel Center (ARPERCEN)).  In a December 2006 response, ARPERCEN responded that all DPRIS images related to the request had been provided.  In September 2009, the AMC requested service treatment records for these periods from the Records Management Center (RMC).  In the same month, RMC responded that no further records were located.  

The service records apparently submitted by the Veteran in support of his claim include records of treatment for abdominal pain in June 1996, at which time he reported that breathing increased his abdominal pain.  These treatment records include treatment by Dr. D.L., a chiropractic physician.  Despite the foregoing development, no additional treatment records from June to August 1996 were associated with the claims file, and there is no indication that additional treatment records were requested directly from the hospital at Scott Air Force Base.  Accordingly, on remand, the AMC/RO should attempt to obtain any outstanding service treatment records regarding treatment for breathing problems from June to August 1996 directly from the hospital at Scott Air Force Base.  See Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992) (VA's obligation to obtain service treatment records extends to requesting records directly from a treating military facility when sufficient evidence has been presented to identify and locate the treating facility.)

In addition, once VA undertakes to provide VA examinations, the Board must ensure that such examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

On VA general medical examination in December 2003 the Veteran was very vague in describing his breathing problems, stating that he was told he had breathing problems because of GERD.  In the September 2008 remand, the Board instructed that the Veteran should be scheduled for an appropriate examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a current respiratory disorder as a result of service.  

On VA general medical examination in October 2009, in describing his respiratory disorder, the Veteran reported that his problems started after putting up tents at Scott Air Force base, when he got abdominal pain which stopped his breathing.  He denied any current problems or current treatments.  The pertinent diagnosis following examination was COPD noted on chest X-ray.  In describing symptoms associated with the diagnosis, the examiner noted that the Veteran was treated for a positive tuberculosis test and was also treated after putting up 16 tents and being exhausted, with no problems since.  The examiner stated that there were no current pulmonary complaints and that, while chest X-ray revealed COPD and PFTs revealed mild response to bronchodilator, this condition was not related to the positive skin test for tuberculosis/INH treatment or putting up tents.  

Despite the foregoing, the examiner did not provide an opinion regarding whether it was at least as likely as not that the Veteran's current respiratory disorder is related to any incident of service other than the positive tuberculosis test and putting up tents.  The Board points out that, while, in his January 2011 IHP, the Veteran's representative argued that the Veteran had presented sworn testimony as to a continuity of symptoms, this is contrary to the report on VA examination in October 2009 that the Veteran had no problems since service.  Moreover, despite his statement during the December 2003 VA examination, that he had been told that he had breathing problems because of GERD, the VA examiner did not provide an opinion regarding a relationship between the Veteran's current respiratory disability and service-connected GERD.  Accordingly, the Board finds that remand is warranted to obtain a new VA examination and medical opinion.  

In regard to the claim for a higher initial rating for the cervical spine disability, the Board highlights that, effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine.  Review of the March 2004 rating decision, the June 2004 statement of the case, and the September 2004, May 2008, and August 2010 supplemental statements of the case reflect that the AOJ has not considered or notified the Veteran of the spine rating provisions in effect prior to September 26, 2003.  A summary of applicable laws and regulations with appropriate citations, and a discussion of how such laws and regulations affect the determination, must be included in the statement of the case.  See 38 C.F.R. § 19.29 (2010).  Hence, remand is warranted to provide the Veteran with the appropriate notice of the rating criteria in effect prior to September 26, 2003 and to ensure that the AOJ has considered these criteria in adjudicating the claim.

In regard to the cervical spine disability, on VA examination in December 2003, the Veteran stated that he felt he had lost some range of motion in the cervical spine.  On examination, range of motion was restricted on left-sided rotation only; however, detailed range of motion testing was not accomplished.  On VA orthopedic examination in October 2009, the Veteran described moderate neck pain since service, radiating to his elbows, bilaterally, when he moved his neck.  Range of motion testing of the cervical spine revealed flexion from 0 to 47 degrees without pain, extension from 0 to 50 degrees with pain, left lateral and right lateral side bending from 0 to 23 degrees with pain, left lateral rotation from 0 to 48 degrees with pain, and right lateral rotation from 0 to 55 degrees without pain.  There was no loss of active range of motion after three repetitive movements, although there was guarding during active range of motion.  The pertinent diagnosis was service-connected degenerative arthritis of the cervical spine, with chronic residual pain.  

The foregoing findings demonstrate that the Veteran experiences pain on range of motion of the cervical spine; however, the examiner did not indicate the point at which pain began.  Accordingly, to ensure that the record reflects the current severity of the Veteran's service-connected cervical spine disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for a respiratory disorder and/or his cervical spine disability.  After the Veteran has signed the appropriate releases, any identified records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2. The AMC/RO should contact the hospital at Scott Air Force Base, directly, to obtain any service treatment records regarding treatment for breathing problems from June to August 1996.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current respiratory disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current respiratory disorder.  In regard to any diagnosed respiratory disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current respiratory disorder was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current respiratory disorder was caused or aggravated by service-connected GERD.  The examiner should review the claims file prior to the evaluation. A notation to the effect that this record review took place should be included in the report of the examiner. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be scheduled for a VA spine examination, to evaluate the cervical spine disability, at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The spine examination must be conducted following the protocol in VA's Disability Examination Worksheet Spine Examination (revised on April 20, 2009).  The examination must respond to the instructions contained therein.  Range of motion testing of the cervical spine should be accomplished and the physician should report, in degrees, the point at which pain is demonstrated.  

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After ensuring that the development is complete, re-adjudicate the claims.  In readjudicating the claim for service connection for a respiratory disorder, the AMC/RO should consider entitlement to service connection as secondary to service-connected GERD.  In readjudicating the claim for a higher initial rating for degenerative changes to the cervical spine, the AMC/RO should include and consider the rating criteria in effect prior to September 26, 2003.  If either claim is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


